Sears, Presiding Justice.
The appellant, Sallie Webb, appeals from her conviction for the *426malice murder of General Lee Chambers.1 On appeal, Webb contends that the evidence is insufficient to support her conviction, that three jurors should have been stricken because of their relationship to her, and that the trial court erred in charging on intent. We conclude that these contentions have no merit, and affirm her conviction.
Decided July 15, 2002
Reconsideration denied September 16, 2002.
Cassandra M. Ford, for appellant.
1. Viewing the evidence in the light most favorable to the verdict, we conclude that the evidence would have authorized a rational trier of fact to find that Ms. Webb planned the murder of her sister’s estranged husband, found gunmen to shoot the victim, provided them with a gun, and drove them to the victim’s home on the night of the crime. Accordingly, the evidence is sufficient to support the conviction of malice murder.2
2. Ms. Webb contends that three of the jurors who served on her jury were disqualified under OCGA § 15-12-135 (a) by reason of their consanguinity to her. The record, however, contains no evidence that any of the jurors were related to Ms. Webb. For this reason, this contention is without merit.
3. Ms. Webb contends that the trial court erred by charging the jury that “[a] specific intent to commit the crime charged is an essential element that the State must prove beyond a reasonable doubt.” More particularly, Ms. Webb contends that the use of the word “specific” renders the charge an incorrect statement of the law. However, because Ms. Webb did not object to the trial court’s charge or reserve her right to object to it, she is procedurally barred from raising this issue on appeal.3 Moreover, Ms. Webb does not state how the charge at issue was incorrect, and we conclude that the charge was not misleading or confusing and that the charge considered as a whole covered the relevant principles of law.4

Judgment affirmed.


All the Justices concur, except Thompson, J, who is disqualified.

Fredric D. Bright, District Attorney, Wilson B. Mitcham, Jr., Assistant District Attorney, ThurbertE. Baker, Attorney General, Jennifer S. Gill, Assistant Attorney General, for appellee.

 The crime occurred on April 4,1987, and following a trial by jury, Ms. Webb was found guilty of malice murder and sentenced to life in prison on January 26,1988. On February 22, 1988, Webb filed a motion for new trial. The court reporter certified the trial transcript on June 23, 1997, and on October 16, 2001, the trial court denied Webb’s motion for new trial. | On November 9, 2001, Webb filed a notice of appeal, and on January 23, 2002, the appeal was docketed in this Court. The appeal was submitted for decision without oral arguments on March 18, 2002.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 Turner v. State, 272 Ga. 441, 442 (531 SE2d 354) (2000).


 See generally Berry v. State, 267 Ga. 476, 481 (480 SE2d 32) (1997) (specific intent to kill is required to convict of malice murder).